Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, Embodiment 3 (Claims 1-17), in the reply filed on 09/23/2021, is acknowledged. Claims 18-20 were canceled. New claims 21-23 were added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-10, 12-13 and 15-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ryoo et al. (US 7,453,111; hereinafter Ryoo; see IDS dated 02/23/2021).
Regarding claim 1, Ryoo discloses, in fig. 12, a memory device comprising: a substrate 210; a bottom electrode 225/230 overlying the substrate 210; a data storage layer 240 overlying the bottom electrode 225/230; a top electrode 245 overlying the data storage layer 240, wherein a conductive bridge is selectively formable within the data storage layer to couple the bottom electrode to the top electrode (col. 4, lines 30-33); and a diffusion barrier layer 250_1 disposed between the data storage layer 240 and the top electrode 245.  
 wherein the top electrode 245 (col. 6, lines 50-52: Ti, TiN, TiSiN, TiAlN, TiBN, TiON, and TiAlON) comprises a diffusive species (titanium), wherein the diffusion barrier layer 250_1 is configured to prevent diffusion of the diffusive species (titanium) from the top electrode 245 to the data storage layer 240 (col. 5, lines 7-11).
Regarding claim 3, Ryoo discloses wherein the diffusion barrier layer (col. 6, lines 45-47: Te) is substantially free of the diffusive species, and wherein the diffusive species is titanium. 
Regarding claim 4, Ryoo discloses further comprising: an active metal layer 250_1 disposed between the data storage layer 240 and the top electrode 245, wherein the active metal layer 250_1 (col. 6, lines 45-47) comprises a first conductive material and the top electrode (col. 6, lines 50-52: Ti, TiN, TiSiN, TiAlN, TiBN, TiON, and TiAlON) comprises a second conductive material different than the first conductive material.
Regarding claim 5, Ryoo discloses wherein the diffusion barrier layer 250_1 is disposed between the data storage layer 240 and the active metal layer 250_1 (fig. 12).
Regarding claim 6, Ryoo discloses further comprising: an upper diffusion barrier layer 250_1 disposed between the active metal layer 250_1 and the top electrode 245, wherein the upper diffusion barrier layer 250_1 and the diffusion barrier layer 250_1 comprise a same material (fig. 12).
Regarding claim 7, Ryoo discloses wherein the diffusion barrier layer 250_1 is disposed between the active metal layer 250_1 and the top electrode 245 (fig. 12).
Regarding claim 8, Ryoo discloses wherein a thickness of the diffusion barrier layer 250_1 is less than a thickness of the top electrode 245 (fig. 12).


Regarding claim 10, Ryoo discloses, in fig. 12, an integrated chip comprising: a substrate 210; a bottom electrode 225 via overlying the substrate 210; and a programmable metallization cell overlying the bottom electrode via 225, wherein the programmable metallization cell comprises a top electrode 245, a data storage layer 240, an active metal layer 250_1, and a diffusion barrier layer 250_1, wherein the top electrode 245 (col. 6, lines 50-52: Ti, TiN, TiSiN, TiAlN, TiBN, TiON, and TiAlON) comprises a diffusive species (titanium), wherein the top electrode 245 has a lower reactivity to oxygen than the active metal layer (col. 6, lines 47-50: tellurium) (The top electrode 245 is formed of metal oxide or metal nitride. Therefore, the reactivity to oxygen of the metal oxide/metal nitride is lower than a metal layer), wherein the active metal layer 250_1 is disposed between the top electrode 245 and the data storage layer 240, and wherein the diffusion barrier layer 250_1 underlies the top electrode 245 and is configured to prevent diffusion of the diffusive species (titanium) to the data storage layer 240 (col. 5, lines 7-11).
Regarding claim 12, Ryoo discloses wherein a bottom surface of the diffusion barrier layer 250_1 directly contacts a top surface of the data storage layer 240, wherein a top surface of the diffusion barrier layer 250_1 directly contacts a bottom surface of the active metal layer. 250_1 (fig. 12).
Regarding claim 13, Ryoo discloses wherein a bottom surface of the diffusion barrier 250_1 layer directly contacts a top surface of the active metal layer 250_1, wherein a top surface 
Regarding claim 15, Ryoo discloses wherein the diffusion barrier layer 250_1 and the active metal layer 250_1 (col. 6, lines 47-50: tellurium) are respectively substantially free of the diffusive species (titanium).
Regarding claim 16, Ryoo discloses wherein the bottom electrode via 225 is spaced laterally between sidewalls of the programmable metallization cell (fig. 12).
Regarding claim 17, Ryoo discloses wherein a thickness of the diffusion barrier layer 250_1 is less than a thickness of the active metal layer 250_1 (fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoo (US 7,453,111).

Ryoo fails to disclose the diffusion barrier layer comprises ruthenium, tungsten, or iridium. It would have been obvious to the ordinary artisan at the time the invention was made to use the ruthenium, tungsten, or iridium as a conductive diffusion barrier layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Allowable Subject Matter


4.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 21-23 are allowed.
6. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein the diffusion barrier layer comprises a conductive material different than conductive materials of the top electrode and metal layer” (claim 21) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818